NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CANADA on 11/26/2020 and 11/30/2020. It is noted, however, that applicant has not filed a certified copy of the CA3101854 or CA3101414 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MANGENA (WO 2022049474 A1).
Re claim 1. MANGENA discloses (abstract) an access system 10 (FIG.1) for an entranceway comprising: 
a processor 14 mounted proximate to the entranceway 12.1-12.6; 
a scanning device 18 (page 3, line 31 – page 4, line 10) in electronic communication with the processor (FIG.1) for permitting access through the entranceway when a visitor achieves an access allowed criteria selected from the group consisting (i.e. all limitations below interpreted as combinations) of: 
-a vaccination confirmation (page 13, lines 21-30) of the visitor and a vaccination confirmation code (i.e. QR codes used to determine user identity and corresponding data such as vaccination information); 
-the vaccination confirmation (page 13, lines 21-30) of the visitor and an RFID pass (page 7, lines 14-34); 
-a face mask verification (page 7, lines 14-34) and the vaccination confirmation code (i.e. QR codes used to determine user identity and corresponding data such as vaccination information); 
-the face mask verification (page 7, lines 14-34), a verification of a set allowable temperature (page 7, lines 14-34) for the system to gain entry and the vaccination confirmation code (i.e. QR codes used to determine user identity and corresponding data such as vaccination information); 
-the face mask verification (page 7, lines 14-34), the verification of the set allowable temperature (page 7, lines 14-34) for the system to gain entry, the vaccination confirmation code (i.e. QR codes used to determine user identity and corresponding data such as vaccination information) and the RFID pass (page 7, lines 14-34); and
-the verification of the set allowable temperature (page 7, lines 14-34) for the system to gain entry, the vaccination confirmation code (i.e. QR codes used to determine user identity and corresponding data such as vaccination information) and the RFID pass (page 7, lines 14-34).
(page 3, line 31 – page 4, line 10)
The access control unit may include a user identification device. The user identification device may include at least one biometric sensor which is configured to identify the user based upon measurement of a biometric parameter of the user. The biometric sensor may include a fingerprint reader. The biometric sensor may include a palm recognizer. Alternatively, or in addition, the user identification device may include a camera for performing facial recognition using a facial recognition module. The user identification device may also include a scanner configured to scan an identification document or card of the user. The scanner may be configured to read or scan QR codes. To this end, the access control unit may include memory coupled to the processor. The memory may be configured to store the facial recognition module. The scanner may be conventional identification document/passport/driver’s licence scanner which is coupled to the processor and is configured to identify a user by scanning their identification document.

(page 7, lines 14-34)
In Figure 1, reference numeral 10 refers generally to an access control system for controlling access of a user to/from premises in accordance with the invention. The system 10 includes at least one access control unit 12 and a remote server 13 which are communicatively linked via a wireless network 11 . The remote server 13 may be a localised or distributed, i.e. a cloud-based server. In a preferred embodiment of the invention, the access control unit 12 is a portable unit which includes a processor 14, a communication module 15 coupled to the processor 14 and configured to communicate with the remote server 13 via the network 11 , a graphical user interface 16, and memory 17. In order to identify a user, the access control unit 12 includes a user identification device 18 which includes any one or more of a conventional barcode, RFID or QR code scanner 18.1 , a camera 18.2, and a biometric sensor 18.3. The biometric sensor 18.3 may be a fingerprint reader, palm or iris scanner or other suitable biometric reader. In terms of software, the access control unit 12 includes a facial recognition module 20 which is stored in memory 17 and is configured to perform facial recognition of an image or video footage received from the camera 18.2. The facial recognition module 20 may also be configured to detect whether a user is wearing a prescribed item of clothing, such as a face mask, before granting them access. The facial recognition module 20 may be configured to identify users even while they are wearing masks. As is conventional with access control systems, the access control unit 12 further includes a metal detector 22. The access control unit 12 also includes a sanitizer dispenser 23 which is coupled to the processor 14. The sanitizer dispenser 23 may include a proximity sensor which is configured to detect the presence of a user in response to which it is configured automatically to dispense a predefined dose of disinfectant in order to disinfect a part of the user’s body, i.e. their hands and/or feet. Each time a user attends the access control unit 12, the processor 14 is configured to receive notification of whether or not the sanitizer dispenser 23 has been activated. The access control unit 12 further includes a temperature screening device 24 which is configured to measure the user’s body temperature to establish whether it falls within a predefined safe zone. The temperature screening device 24 may include an infrared sensor or camera. Accordingly, the temperature screening device 24 may be contactless. Finally, in a preferred embodiment of the invention, the access control unit 12 includes an access control device 25 or mechanism which is movable between an open position in which the user is granted passage to/from the premises and a closed position in a barrier prevents or restricts the user from gaining access to or exiting the premises.

(page 13, lines 21-30) 
The remote server 13 runs an analytics system that picks and pulls reports on high-risk profiles in real time, and these are handled using stipulated protocol in terms of who to report to or informing the individual though a notification system to seek further health assistance. This all happens in real-time and is managed and controlled by the server 13. The remote server 13 may also be integrated with third party databases to pull information associated with a user’s profile from these third-party databases. This further information may be used to determine whether to grant or deny access to the user. These databases may include those of testing laboratories to verify test results, or a vaccination database for verification of whether the user was vaccinated.

Re claim 2. MANGENA discloses (page 5, lines 7-8) the system of claim 1, further comprising a disinfectant dispenser 23 in electronic communication with the system mounted proximate to the entranceway.
Re claim 3. MANGENA discloses (FIG.1) the system of claim 1, further comprising message conveying means 15 mounted proximate to the entranceway and being in electronic communication with the system.  
Re claim 4. MANGENA discloses (page 11, lines 4-13) the system of claim 1, further comprising a thermal temperature sensor in electronic communication with the system wherein, when the thermal temperature sensor determines the visitor approaching the entranceway is not in compliance with the set allowable temperature for the system, the entranceway will remain in a closed position.  
Re claim 5. MANGENA discloses (i.e. cloud-based server requires an Internet connection - page 7, lines 14-34) the system of claim 1, wherein the system is in electronic communication with Internet or other communications systems via Wi-Fi, radio or Bluetooth.  
Re claim 6. MANGENA discloses (page 13, lines 21-30) the system of claim 1, further comprising a scanning device in electronic communication with the system for detecting a confirmation that the visitor has tested negative for a communicable disease.  
Re claim 7. MANGENA discloses (page 7, lines 14-34) the system of claim 6, wherein the confirmation is selected from the group consisting of bar codes, a QR code, a datamatrix code, or machine readable optical labels. 
Re claim 8. MANGENA discloses (page 7, lines 14-34) the system of claim 5, wherein access through the entranceway is effected through use of a code entered through a keypad, an authorized swipe card, an RFID/NFC key fob or a code sent over the Internet or the other communications systems.  
Re claim 9. MANGENA discloses (page 3, lines 9-16) the system of claim 3, wherein the system is adapted for displaying an access allowed signal via the message conveying means to provide an indication to the visitor that passage is permitted or an access denied signal on the message conveying means to provide an indication to the visitor that passage is not permitted.  
Re claim 10. MANGENA discloses (page 7, lines 14-34) the system of claim 9, further comprising a facial recognition device in electronic communication with the system mounted proximate to the entranceway.
Re claim 11. MANGENA discloses (page 13, lines 21-30) the system of claim 6, wherein the confirmation that the visitor has tested negative for the communicable disease is effected through use of an application on a mobile phone, which generates a confirmation code that is scanned at the entranceway.
Re claim 12. MANGENA discloses (page 16, line 25 to page 17, line 17) the system of claim 6, wherein the confirmation that the visitor has tested negative for the communicable disease is effected through a printed confirmation code that is shown or scanned.  
Re claim 13. MANGENA discloses (as for claim 1) an automated access system for an entranceway comprising: 
a facial recognition device mounted proximate to the entranceway; 
a motion/presence detector (page 4, lines 30-33 and page 8, lines 5-8) mounted proximate to the entranceway and constructed and arranged for detecting an approach of a person to the entranceway; 
a processor mounted proximate to the entranceway and being in electronic communication with the facial recognition device and the motion/presence detector; and 
message conveying means mounted proximate to the entranceway and being in electronic communication with the facial recognition device, the message conveying means providing an access allowed signal when the facial recognition device determines that the person is wearing a mask, and denies entry when the person is determined to not be wearing a mask. (FIG.1-2)
Re claim 14. MANGENA discloses (as for claim 9) the system of claim 13, wherein the system is adapted for displaying an access allowed signal via the message conveying means to provide an indication to the person that passage is permitted or an access denied signal on the message conveying means to provide an indication to the person that passage is not permitted.  
Re claim 15. MANGENA discloses (as for claim 5) The system of claim 13, wherein the system is in electronic communication with Internet or other communications systems via Wi-Fi, radio or Bluetooth.
Re claim 16. MANGENA discloses (as for claim 4) the system of claim 13, further comprising a thermal temperature sensor in electronic communication with the system wherein, when the thermal temperature sensor determines the person approaching the entranceway is not in compliance with a set allowable temperature for the system, the entranceway will remain in a closed position.  
Re claim 17. MANGENA discloses (as for claim 6) the system of claim 16, further comprising a scanning device in electronic communication with the system for detecting a confirmation that the person has tested negative for a communicable disease.
Re claim 18. MANGENA discloses (as for claim 8) the system of claim 15, wherein access through the entranceway is effected through use of a code entered through a keypad, an authorized swipe card, an RFID/ NFC key fob or a code sent over the Internet or the other communications systems.  
Re claim 19. MANGENA discloses (as for claim 1) the system of claim 16, wherein access through the entranceway is effected by selection from the group consisting of: 
-a vaccination confirmation of the person and a vaccination confirmation code; 
-the vaccination confirmation of the person and an RFID pass; 
-a face mask verification and the vaccination confirmation code; 
-the face mask verification, a verification of the set allowable temperature and the vaccination confirmation code; 
- the face mask verification, the verification of the set allowable temperature, the vaccination confirmation code and the RFID pass; and 
- the verification of the set allowable temperature, the vaccination confirmation code and the RFID pass.  
Re claim 20. MANGENA discloses (as for claim 1) discloses a method for manufacturing (i.e. FIG.1 shows access system manufactured to achieve same end result as in claim 1) an access system for an entranceway comprising the steps of: 
providing a processor mounted proximate to the entranceway; 
providing a scanning device in electronic communication with the processor for permitting access through the entranceway when a visitor achieves an access allowed criteria selected from the group consisting of: 
-a vaccination confirmation of the visitor and a vaccination confirmation code; 
-the vaccination confirmation of the visitor and an RFID pass; 
-a face mask verification and the vaccination confirmation code; 
-the face mask verification, a verification of the set allowable temperature and the vaccination confirmation code; 
- the face mask verification, the verification of the set allowable temperature, the vaccination confirmation code and the RFID pass; and 
- the verification of the set allowable temperature, the vaccination confirmation code and the RFID pass.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        7/8/2022